In the

      United States Court of Appeals
                    For the Seventh Circuit
                         ____________________ 
No. 17‐1206 
DALE E. KLEBER, 
                                                         Plaintiff‐Appellant, 

                                      v. 

CAREFUSION CORPORATION, 
                                                         Defendant‐Appellee. 
                         ____________________ 

           Appeal from the United States District Court for the 
              Northern District of Illinois, Eastern Division. 
           No. 15‐cv‐01994 — Sharon Johnson Coleman, Judge. 
                         ____________________ 

     ARGUED OCTOBER 23, 2017 — DECIDED APRIL 26, 2018 
                ____________________ 

   Before BAUER and HAMILTON, Circuit Judges, and DARROW, 
District Judge.* 
      HAMILTON,  Circuit  Judge.  The  key  provision  of  the  Age 
Discrimination  in  Employment  Act  of  1967  prohibits 
employment practices that discriminate intentionally against 
older workers, and prohibits employment practices that have 
                                                 
    *  The  Honorable  Sara  Darrow,  United  States  District  Judge  for  the 

Central District of Illinois, sitting by designation. 
2                                                        No. 17‐1206 

a  disparate  impact  on  older  workers.  29  U.S.C.  § 623(a)(1), 
(a)(2); Smith v. City of Jackson, 544 U.S. 228 (2005). The central 
issue in this appeal is whether the disparate impact provision, 
§ 623(a)(2),  protects  only  current  employees  or  whether  it 
protects  current  employees  and  outside  job  applicants.  We 
hold that § 623(a)(2) protects both outside job applicants and 
current employees. That is the better reading of the statutory 
text. It is also more consistent with the purpose of the Act and 
nearly  fifty  years  of  case  law  interpreting  the  ADEA  and 
similar  language  in  other  employment  discrimination 
statutes. 
    In fact, our reading tracks the Supreme Court’s reading of 
virtually identical statutory language in Title VII of the Civil 
Rights Act of 1964 in Griggs v. Duke Power Co., 401 U.S. 424, 
426  n.1,  431  (1971),  which  found  that  this  text  protects  “the 
job‐seeker.”  In  holding  that  the  ADEA  covers  disparate 
impact  claims,  the  Supreme  Court  identified  Griggs  as  “a 
precedent  of  compelling  importance”  in  interpreting 
§ 623(a)(2),  Smith,  544  U.S.  at  234,  so  we  apply  it  here. 
Moreover,  we  have  not  been  presented  with,  and  could  not 
imagine on our own, a plausible policy reason why Congress 
might  have  chosen  to  allow  disparate  impact  claims  by 
current  employees,  including  internal  job  applicants,  while 
excluding outside job applicants.  
   We  therefore  reverse  the  district  court’s  Rule  12(b)(6) 
dismissal of plaintiff Dale Kleber’s disparate impact claim and 
remand for further proceedings. Given the stage of the case, 
we  do  not  address  possible  affirmative  defenses  under 
§ 623(f)(1), including the defense that the challenged practice 
was “based on reasonable factors other than age.”  
No. 17‐1206                                                           3

    Part I provides the factual and procedural background for 
the  issue.  Part  II  examines  the  text,  purpose,  and  origins  of 
§ 623(a)(2),  as  well  as  the  practical  consequences  of  the 
interpretations advanced by the parties. Part III addresses the 
unusually  wide  array  of  arguments,  rebuttals,  and  sur‐
rebuttals marshaled by the parties to support their competing 
interpretations § 623(a)(2). Part IV explains why the plaintiff 
did not fail to exhaust his administrative remedies. 
I. Factual Background and Procedural History 
    In reviewing a dismissal for failure to state a claim under 
Federal Rule of Civil Procedure 12(b)(6), we treat as true the 
factual  allegations  in  the  complaint  without  vouching 
ourselves for their truth. Bonnstetter v. City of Chicago, 811 F.3d 
969,  973  (7th  Cir.  2016).  Plaintiff  Dale  Kleber  is  an  attorney 
with  extensive  legal  and  business  experience,  including 
private law practice in Chicago, work as a general counsel for 
a major national company, and leadership of a national trade 
association,  a  real  estate  development  company,  and  a 
medical device company. After his employment ended in July 
2011,  Kleber  began  applying  for  other  legal  jobs,  primarily 
those  in  corporate  legal  departments.  Kleber  sent  out  more 
than  150  applications  in  total,  without  success,  including 
applications for less senior positions. In 2014, Kleber was 58 
years old and searching actively for a full‐time position. 
    On March 5, 2014, Kleber applied for a position as “Senior 
Counsel,  Procedural  Solutions”  with  defendant  CareFusion 
Corporation, a healthcare products company. The job posting 
called  for  “a  business  person’s  lawyer”  with  the  ability  “to 
assume complex projects,” which we must assume would be 
well‐suited to Kleber’s skills and experience. The job posting 
also said, however, that applicants must have “3 to 7 years (no 
4                                                         No. 17‐1206 

more than 7 years) of relevant legal experience.” CareFusion 
received  Kleber’s  application  but  did  not  select  him  for  an 
interview. The company eventually filled the position with a 
29‐year‐old applicant. 
    The  seven‐year  experience  cap  is  at  the  heart  of  this 
lawsuit. In this appeal from a Rule 12(b)(6) dismissal, we must 
assume that the company did not select Kleber because he had 
more than seven years of relevant legal experience. Because of 
the experience cap, Kleber filed a charge of age discrimination 
with  the  Equal  Employment  Opportunity  Commission. 
CareFusion  responded  in  a  letter  to  the  EEOC  saying  its 
maximum experience cap in the job posting was an “objective 
criterion based on the reasonable concern that an individual 
with many more years of experience would not be satisfied 
with less complex duties … which could lead to issues with 
retention.” 
   After  the  EEOC  issued  Kleber  a  right‐to‐sue  letter  in 
December  2014,  he  filed  this  suit  alleging  claims  for  both 
disparate treatment and disparate impact under the relevant 
clauses of section 4 of the ADEA, 29 U.S.C. § 623(a)(1) & (a)(2). 
Kleber alleged that the maximum experience cap was “based 
on  unfounded  stereotypes  and  assumptions  about  older 
workers, deters older workers from applying for positions … 
and has a  disparate impact on qualified applicants  over the 
age of 40.”   
   CareFusion  moved  to  dismiss  both  claims.  The  district 
court  dismissed  the  disparate  impact  claim  under  Rule 
12(b)(6),  relying  on  our  decision  in  E.E.O.C.  v.  Francis  W. 
Parker  School,  41  F.3d  1073  (7th  Cir.  1994),  to  hold  that  the 
ADEA’s  disparate  impact  provision  does  not  cover  job 
applicants who are not already employed by the defendant. 
No. 17‐1206                                                          5

The court denied dismissal on the disparate treatment claim. 
Kleber  later  dismissed  the  disparate  treatment  claim 
voluntarily.  The  district  court  entered  final  judgment  for 
CareFusion.  Kleber  then  appealed,  challenging  only  the 
district  court’s  dismissal  of  his  § 623(a)(2)  disparate  impact 
claim.  
II.  The Scope of Disparate Impact Protection 
   A. The Text of the ADEA 
       1.  Dissecting § 623(a)(2) 
    This appeal from a Rule 12(b)(6) dismissal presents a legal 
issue  that  we  review  de  novo:  whether  § 623(a)(2)  protects 
outside job applicants from employment practices that have a 
disparate  impact  on  older  applicants.  See  Bell  v.  City  of 
Chicago, 835 F.3d 736, 738 (7th Cir. 2016). We begin with the 
statutory language, of course. We analyze the specific words 
and  phrases  Congress used, though we  cannot lose sight of 
their  “place  in  the  overall  statutory  scheme,”  since  we 
“construe  statutes,  not  isolated  provisions.”  King  v.  Burwell, 
135  S.  Ct.  2480,  2489  (2015),  quoting  FDA  v.  Brown  & 
Williamson Tobacco Corp., 529 U.S. 120, 133 (2000), and Graham 
County Soil and Water Conservation Dist. v. United States ex rel. 
Wilson, 559 U.S. 280, 290 (2010).  
   The key provision of the ADEA, 29 U.S.C. § 623(a), reads: 
   It shall be unlawful for an employer— 
      (1)  to  fail  or  refuse  to  hire  or  to  discharge  any 
   individual  or  otherwise  discriminate  against  any 
   individual  with  respect  to  his  compensation,  terms, 
   conditions,  or  privileges  of  employment,  because  of 
   such individualʹs age;  
6                                                         No. 17‐1206 

        (2) to limit, segregate, or classify his employees in 
     any way which would deprive or tend to deprive any 
     individual of employment opportunities or otherwise 
     adversely affect his status as an employee, because of 
     such individualʹs age; or 
         (3) to reduce the wage rate of any employee in order 
     to comply with this chapter. 
The disparate treatment provision, paragraph (a)(1), does not 
refer  to  job  applicants,  but  it  clearly  applies  to  them  by 
making it unlawful for the employer “to fail or refuse to hire 
… any individual … because of such individual’s age.” The 
disparate  impact  provision,  paragraph  (a)(2),  also  does  not 
refer  specifically  to  applicants  or  hiring  decisions,  but  its 
broad language easily reaches employment practices that hurt 
older job applicants as well as current employees. 
    Despite  the  length  of  this  opinion,  resulting  from  the 
unusually deep layers of arguments about this language, we 
can explain our basic textual reading in this and the following 
three  paragraphs.  We  start  with  the  critical  statutory 
language,  “to  limit,  segregate,  or  classify”  employees.  If  an 
employer  classifies  a  position  as  one  that  must  be  filled  by 
someone  with  certain  minimum  or  maximum  experience 
requirements,  it  is  classifying  its  employees.  If  the 
classification  “would  deprive  or  tend  to  deprive  any 
individual  of  employment  opportunities,”  paragraph  (a)(2) 
can  reach  that  classification.  The  broad  phrase  “any 
individual” reaches job applicants, so the focus turns to the 
employer’s action and its effects on the individuals impacted 
by it—i.e., whether the employer has classified jobs in a way 
that  tends  to  limit  any  individual’s  employment 
opportunities.  See  Smith  v.  City  of  Jackson,  544  U.S.  228, 234, 
No. 17‐1206                                                                           7

235–38 (2005) (plurality) (explaining that this “text focuses on 
the effects of the action” and not the employer’s motive); id. at 
243 (Scalia, J., concurring).1  
    To oppose this conclusion, the defendant emphasizes the 
phrase  “or  otherwise  adversely  affect  his  status  as  an 
employee.”  § 623(a)(2).  The  antecedent  of  “his”  is  “any 
individual,” and “otherwise adversely affect” is broader than 
“deprive  or  tend  to  deprive  any  individual  of  employment 
opportunities.” If “any individual” is not already employed 
by  the  employer  in  question,  reasons  the  defendant,  the 
individual does not yet have “status as an employee” and so 
is not protected from policies or practices that have disparate 
impacts because of age. The defendant thus concludes that a 
person’s status as an employee cannot be affected unless the 
person is already an employee, so paragraph (a)(2) implicitly 
limits  its  protections  from  disparate  impacts  to  people  who 
already possess “status as an employee” with the defendant‐
employer. 
    Looking  only  at  the  language  of  paragraph  (a)(2)  in 
isolation, the defense argument has some plausibility, but we 
reject it for several reasons we explain in detail below. At the 
most basic textual level, there are two fundamental problems. 
First,  the  defense  argument  assumes  that  “status  as  an 
employee” limits the already broad phrase, “deprive or tend 
to deprive any individual of employment opportunities.” It is 
not self‐evident—as a matter of plain meaning—that the last 
                                                 
      1 Justice Scalia joined Parts I, II, and IV of the Smith opinion by Justice 

Stevens, saying that he also agreed with the plurality’s reasoning in Part 
III.  544  U.S.  at  243.  We  therefore  treat  all  parts  of  the  Smith  opinion  by 
Justice Stevens as authoritative without repeatedly citing Justice Scalia’s 
concurrence. 
8                                                               No. 17‐1206 

“status” phrase must be read as a limitation. A list culminating 
in an “or otherwise” term could instead direct the reader to 
consider  the  last  phrase  alternatively,  “in  addition  to”  what 
came  before.  For  example,  an  employer  could  violate  the 
ADEA by adversely affecting the status of its employees (e.g., 
by unreasonably giving bigger raises to junior employees, as 
alleged  in  Smith,  544  U.S.  at  231)  without  depriving  an 
individual of employment opportunities, i.e., better jobs and 
promotions.  In  this  sense,  paragraph  (a)(2)  “enumerates 
various  factual  means  of  committing  a  single  element”—
imposing  employment  policies  that  have  disparate  impacts 
on older workers. See Mathis v. United States, 136 S. Ct. 2243, 
2249  (2016)  (discussing  various  ways  to  write  an 
“alternatively phrased law”).  
    Second, even if “status as an employee” must be affected 
to state a claim under (a)(2), the defense argument depends 
entirely  on  the  notion  that  “status  as  an  employee”  is  not 
affected when a person is denied the opportunity to become 
an  employee  in  the  first  place.  That  limiting  assumption  is 
clever,  but  we  believe  it  is  incorrect.  Deciding  whether  a 
person  becomes  an  employee  or  not  has  the  most  dramatic 
possible effect on “status as an employee.” Courts often speak 
of  “denying  status”  of  one  sort  or  another.2  And  the  word 
                                                 
      2 Judge Martin’s dissent in Villarreal v. R.J. Reynolds Tobacco Co., 839 

F.3d 958 (11th Cir. 2016) (en banc), collected several examples. 839 F.3d at 
983 & n.2, citing Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 
651, 656 (2006) (bankruptcy claimant could be “denied priority status”); 
Chandris, Inc. v. Latsis, 515 U.S. 347, 372 (1995) (maritime worker could “be 
denied seaman status”); McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479, 
496 (1991) (person trying to do seasonal work could be “denied [special 
agricultural worker] status”); Clark v. Gabriel, 393 U.S. 256, 264 (1968) (draft 
registrant could be “denied [conscientious objector] status”). 
No. 17‐1206                                                                    9

“status” is not necessarily limited to status as of any particular 
moment.  See  Pub.  L.  No.  82‐248,  § 1,  65  Stat.  710  (1951), 
codified at 1 U.S.C. § 1 (Dictionary Act providing that unless 
the  context  indicates  otherwise,  “words  used  in  the  present 
tense  include  the  future  as  well  as  the  present”).  Thus,  if 
Congress really meant to outlaw employment practices that 
tend to deprive older workers of employment opportunities, 
which it did, but at the same time deliberately chose to leave a wide 
array of discriminatory hiring practices untouched, its use of the 
phrase  “status  as  an  employee”  would  have  been  a 
remarkably  indirect  and  even  backhanded  way  to  express 
that meaning.  
   Looking beyond the text of paragraph (a)(2) at the larger 
context  of  the  ADEA  as  a  whole,  as  well  as  the  Supreme 
Court’s interpretation of identical language in Title VII of the 
Civil Rights Act of 1964 in Griggs v. Duke Power Co., 401 U.S. 
424, 430–31 (1971) (disparate impact provision applies to both 
job‐seekers and employees seeking promotions), we reject the 
                                                 
     We have also used this phrasing in a variety of contexts. Bell v. Kay, 
847 F.3d 866, 868 (7th Cir. 2017) (plaintiff objected to “the order denying 
him pauper status”); McMahon v. LVNV Funding, LLC, 807 F.3d 872, 875 
(7th Cir. 2015) (observing that “the denial of class status is likely to be fatal 
to this litigation”); Moranski v. General Motors Corp., 433 F.3d 537, 538 (7th 
Cir.  2005)  (analyzing  “denial  of  Affinity  Group  status”  affecting  a 
proposed group of employees); Hileman v. Maze, 367 F.3d 694, 697 (7th Cir. 
2004) (plaintiff alleged injury resulting “from the denial of her status” as 
candidate in local election); Resser v. Comm’r of Internal Revenue, 74 F.3d 
1528, 1532 (7th Cir. 1996) (appealing “denial of ‘innocent spouse’ status” 
in Tax Court); Williams v. Katz, 23 F.3d 190, 191 (7th Cir. 1994) (spurned 
intervenor permanently “denied the status of a party” in litigation); Lister 
v. Hoover, 655 F.2d 123, 124–25 (7th Cir. 1981) (plaintiffs “who were denied 
resident  status  and  the  accompanying  reduced  tuition”  at  a  state 
university). 
10                                                     No. 17‐1206 

defendant’s unduly narrow reading of paragraph (a)(2). See 
Smith,  544  U.S.  at  233–38  (applying  Griggs  to  § 623(a)(2)  in 
ADEA);  Texas  Dep’t  of  Housing  and  Community  Affairs  v. 
Inclusive Communities Project, Inc., 135 S. Ct. 2507, 2518 (2015) 
(“antidiscrimination  laws  must  be  construed  to  encompass 
disparate‐impact  claims  when  their  text  refers  to  the 
consequences of actions and not just to the mindset of actors, 
and  where  that  interpretation  is  consistent  with  statutory 
purpose”). 
    The parties here and other courts addressing this problem 
under § 623(a)(2) have laid out an unusually large variety of 
textual arguments. Most are spelled out well on both sides of 
the debate in the several opinions in the Eleventh Circuit’s en 
banc decision, Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958 
(11th Cir. 2016), where the majority concluded that outside job 
applicants could not bring disparate impact claims under the 
ADEA.  See  also  Rabin  v.  PricewaterhouseCoopers  LLP,  236  F. 
Supp.  3d  1126  (N.D.  Calif.  2017)  (agreeing  with  Villarreal 
dissent  and  denying  judgment  on  pleadings  on  disparate 
impact claim by putative class of outside job applicants). 
      2.  Considering Consequences of the Interpretations 
    In  the  following  pages,  we  dive  more  deeply  into  the 
layers of the textual arguments offered in this appeal. Before 
we  do,  it  is  useful  to  pause  to  consider  the  practical 
consequences of the parties’ readings of paragraph (a)(2). See, 
e.g., Graham County, 559 U.S. at 299–301 (considering practical 
consequences  of  parties’  interpretations  when  determining 
better reading of statute); Dewsnup v. Timm, 502 U.S. 410, 416–
20 (1992) (same). 
No. 17‐1206                                                        11

     Suppose  the  defendant  is  correct  that  paragraph  (a)(2) 
applies only to current employees. Imagine two applicants for 
the  defendant’s  senior  counsel  position:  both  are  in  their 
fifties, and both have significantly more than seven years of 
relevant  legal  experience.  One  is  Kleber,  who  does  not 
currently have a job with the defendant. The other already has 
a job with the defendant but wants a transfer or promotion to 
the  senior  counsel  position.  Both  are  turned  down  because 
they have more than the maximum seven years of experience. 
According  to  the  defendant’s  interpretation  of  paragraph 
(a)(2),  the  internal  applicant  can  sue  for  a  disparate  impact 
violation, but the external one cannot. 
    That  result  would  be  arbitrary  and  even  baffling, 
especially under a statute with the stated purpose “to prohibit 
arbitrary  age  discrimination  in  employment.”  29  U.S.C. 
§ 621(b). And this view depends entirely on the assumption 
that  the  statutory  phrase  “otherwise  adversely  affect  his 
status as an employee” cannot possibly be applied to someone 
who  is,  because  of  the  challenged  employment  practice, 
completely denied any status as an employee. We doubt that 
when  the  ADEA  was  enacted,  “a  reasonable  person 
conversant  with  applicable  social  conventions  would  have 
understood”  the  ADEA  as  drawing  the  line  the  defendant 
proposes here. See John F. Manning, What Divides Textualists 
from Purposivists?, 106 Colum. L. Rev. 70, 77 (2006); accord In 
re Sinclair, 870 F.2d 1340, 1342 (7th Cir. 1989). 
    The problems with the defendant’s interpretation do not 
end  there.  If  the  statute  actually  drew  this  arbitrary  line 
between inside and outside applicants, still further arbitrary 
line‐drawing  would  be  needed.  Suppose  the  applicant  is 
currently  employed  by  a  sister  subsidiary  of  the  employer. 
12                                                              No. 17‐1206 

Does  she  have  “status  as  an  employee”  so  that  she  could 
assert a disparate impact claim? Or suppose the applicant was 
recently laid off by the employer and challenges its failure to 
recall her. Or suppose the applicant currently has a temporary 
position  as  an  independent  contractor  through  a  temporary 
employment  agency.  We  see  no  arguable  policy  reason  to 
exclude  any  of  these  applicants  from  the  disparate  impact 
protection of paragraph (a)(2). 
    The  defendant  and  other  proponents  of  the  no‐outside‐
applicants interpretation of paragraph (a)(2) have not offered 
a reason why Congress might have chosen to allow the inside 
applicant but not the outside applicant to assert a disparate 
impact  claim.3  We  have  tried,  too,  but  cannot  imagine  a 


                                                 
      3 The amicus supporting the defendant does not address this inside‐v.‐

outside‐applicant  problem.  Instead  it  offers  policy  arguments  on  two 
different points—why Congress may have intended the ADEA’s coverage 
to  be  narrower  than  that  of  Title  VII,  and  what  might  happen  in  the 
business world if this court agrees with plaintiff Kleber. See App. Dkt. 19. 
Both points have already been addressed by the Supreme Court in Smith. 
Because the kinds of discrimination they seek to prohibit are different, the 
ADEA has both broader affirmative defenses and more specific disparate 
impact claim requirements for the plaintiff than Title VII. Together these 
elements mean that disparate impact claims under the ADEA must both 
identify  a specific  “test, requirement, or  practice  …  that  has  an adverse 
impact on older workers” and, where applicable, overcome the rebuttal 
that  the  practice  is “based on  reasonable  factors  other  than age.” Smith, 
544 U.S. at 241. Hiring programs that usually cater to young people (e.g., 
those for recent college graduates) would be problematic under Smith only 
if  they  used  specific  and  unreasonable  practices  that  in  the  aggregate 
tended to have adverse impacts on applicants over 40. See also Hodgson v. 
Approved Personnel Service, Inc., 529 F.2d 760, 766 (5th Cir. 1975) (observing 
that  ADEA  is  not  violated  by  an  “advertisement  directed  to  ‘recent 
graduates’ as part of a broad, general invitation” to apply, provided there 
No. 17‐1206                                                          13

plausible  policy  reason  for  drawing  that  arbitrary  line.  We 
recognize, of course, that Congress can and often does draw 
arbitrary  lines  when  it  wants  to  do  so.  When  it  does,  we 
enforce those lines, absent constitutional problems. See, e.g., 
Stephens v. Heckler, 766 F.2d 284, 286 (7th Cir. 1985) (Congress 
can  dictate  outcomes  even  though  “there  is  no  shortage  of 
arbitrariness in disability cases”); First Chicago NBD Corp.  v. 
Comm’r  of  Internal  Revenue,  135  F.3d  457,  460  (7th  Cir.  1998) 
(“arbitrariness  is  everywhere  in  the  tax  code,  so  that  an 
approach to interpretation that sought to purge the arbitrary 
from the code would be quixotic”). 
    But when courts interpret statutory language that is less 
than  crystalline,  it  is  worth  keeping  in  mind  the  practical 
consequences of the argued interpretations. See, e.g., Graham 
County, 559 U.S. at 283, 299–301 (False Claims Act); Gustafson 
v. Alloyd Co., Inc., 513 U.S. 561, 564, 578 (1995) (Securities Act 
of 1933); see also, e.g., Kennedy v. Chemical Waste Mgmt., Inc., 
79 F.3d 49, 51 (7th Cir. 1996) (Americans with Disabilities Act); 
Martin  v.  Luther,  689  F.2d  109,  114  (7th  Cir.  1982)  (reaching 
conclusion  about  parole  revocation  “supported  by  common 
sense and an assessment of the practical consequences, which 
naturally guide our interpretation of legislative enactments”).   
     B.  Assumptions of the ADEA’s Drafters 
    Another  important  guide  for  understanding  why  the 
better reading of 29 U.S.C. § 623(a)(2) allows disparate impact 
claims  by  outside  job  applicants  comes  from  consulting  the 
purpose of the statute in more detail. As we explained in In re 
Sinclair  with  respect  to  the  bankruptcy  code,  this  requires 
                                                 
is no “implication that persons older than the normal ‘recent graduate’” 
are disfavored).  
14                                                       No. 17‐1206 

looking  at  the  circumstances  surrounding  the  enactment  at 
issue:  
      An  unadorned  “plain  meaning”  approach  to 
      interpretation  supposes  that  words  have  meanings 
      divorced  from  their  contexts—linguistic,  structural, 
      functional, social, historical. Language is a process of 
      communication  that  works  only  when  authors  and 
      readers share a set of rules and meanings. In re Erickson, 
      815 F.2d 1090 (7th Cir. 1987). What “clearly” means one 
      thing to a reader unacquainted with the circumstances 
      of  the  utterance—including  social  conventions 
      prevailing  at  the  time  of  drafting—may  mean 
      something  else  to  a  reader  with  a  different 
      background.  Legislation  speaks  across  the  decades, 
      during  which  legal  institutions  and  linguistic 
      conventions  change.  To  decode  words  one  must 
      frequently reconstruct the legal and political culture of 
      the  drafters.  Legislative  history  may  be  invaluable  in 
      revealing  the  setting  of  the  enactment  and  the 
      assumptions  its  authors  entertained  about  how  their 
      words  would  be  understood.  It  may  show,  too,  that 
      words  with  a  denotation  “clear”  to  an  outsider  are 
      terms  of  art,  with  an  equally  “clear”  but  different 
      meaning to an insider. It may show too that the words 
      leave gaps, for short phrases cannot address all human 
      experience;  understood  in  context,  the  words  may 
      leave to the executive and judicial branches the task of 
      adding flesh to bones. 
870 F.2d at 1342. 
   There can be no doubt that Congress enacted the ADEA to 
address unfair employment practices that make it harder for 
No. 17‐1206                                                     15

older people to find jobs. The ADEA is now more than 50 years 
old. It has been amended numerous times, but the disparate 
impact language we address here has not changed since the 
initial enactment in 1967. See Pub. L. 90‐202, § 4(a)(2), 81 Stat. 
603 (1967).  
    We know from the text of the ADEA itself that Congress 
set out to address “the incidence of unemployment, especially 
long‐term  unemployment”  among  older  workers.  29 U.S.C. 
§ 621(a)(3).  Congress  was  “especially”  concerned  about  the 
difficulty  older  workers  faced  in  trying  to  “regain 
employment  when  displaced  from  jobs”—in  other  words, 
when  older  workers  were  applying  for  jobs.  See  § 621(a)(1). 
Unemployment  ends  when  a  person  who  is  not  currently 
employed  applies  successfully  for  a  job.  As  the  ADEA 
provides,  “it  is  …  the  purpose  of  this  chapter  to  promote 
employment  of  older  persons  based  on  their  ability  rather 
than age.” § 621(b). These findings do not specifically use the 
term  “job  applicants,”  but  we  know  from  the  reference  to 
“regain employment” and from the 1965 Department of Labor 
report  that  was  the  catalyst  for  the  ADEA—known  as  the 
Wirtz Report—that Congress had job applicants very much in 
mind.  
    In  1964,  Congress  ordered  the  Department  of  Labor  to 
recommend  “legislation  to  prevent  arbitrary  discrimination 
in  employment  because  of  age.”  The  result  was  the  Wirtz 
Report.  U.S.  Department  of  Labor,  The  Older  American 
Worker:  Age  Discrimination  in  Employment  1  (1965), 
reprinted in Employment Problems of Older Workers: Hearings on 
H.R. 10634 and Similar Bills Before the Select Subcomm. on Labor 
of the H. Comm. on Educ. and Labor, 89th Cong. 201–387 (1966). 
The Supreme Court has repeatedly treated the Wirtz Report 
16                                                       No. 17‐1206 

as an authoritative guide in interpreting the ADEA. See Smith 
v. City of Jackson, 544 U.S. 228, 238 (2005) (“we think the history 
of the enactment of the ADEA, with particular reference to the 
Wirtz  Report,  supports  the  pre‐Hazen  Paper  consensus 
concerning  disparate‐impact  liability”);  General  Dynamics 
Land Systems, Inc. v. Cline, 540 U.S. 581, 587, 590 (2004); EEOC 
v. Wyoming, 460 U.S. 226, 230–32 (1983), abrogated in part on 
other grounds, Garcia v. San Antonio Metro. Transit Auth., 469 
U.S. 528 (1985). 
   The Wirtz Report sought to explain the role of age and age 
discrimination  “as  a  factor  in  the  unemployment  of  older 
workers.”  Wirtz Report  at 3. This  discrimination, the report 
found, was not necessarily the result of “any employer malice, 
or unthinking majority, but from the ruthless play of wholly 
impersonal forces,” i.e., the interaction between technological 
progress  and  stereotypes  and  assumptions  about  older 
workers. Id.  
    Those  stereotypes  and  assumptions,  the  department 
found, led to “hiring practices that take the form of specific 
age limits applied to older workers as a group.” Id. at 5. Age 
limits  for  job  applicants  were  so  prevalent  in  the  1960s  that 
“[a]lmost three out of every five employers” surveyed had an 
age  limit  for  “new  hires  which  they  apply  without 
consideration of an applicant’s other qualifications.” Id. at 6. 
The Wirtz Report found that a “significant proportion of the 
age  limitations  presently  in  effect  ...  have  been  established 
without  any  determination  of  their  actual  relevance  to  job 
requirements,  and  are  defended  on  grounds  apparently 
different from their actual explanation.” Id. at 7. These limits 
caused  a  significant  number  of  older  workers  to  find 
themselves  among  the  long‐term  unemployed,  unable  but 
No. 17‐1206                                                        17

still wanting to provide for a life and standard of living above 
the subsistence floor of public assistance programs: 
   There is, in this connection, no harsher verdict in most 
   men’s lives than someone else’s judgment that they are 
   no longer worth their keep. It is then, when the answer 
   at the hiring gate is “You’re too old,” that a man turns 
   away,  in  [a]  poet’s  phrase,  finding  “nothing  to  look 
   backward  to  with  pride,  nothing  to  look  forward  to 
   with hope.” 
Id. at 1. This discrimination added, in the report’s estimation, 
hundreds  of  millions  of  dollars  in  public  expense  due  to 
unemployment insurance payments that may not have been 
necessary. See id. at 18. 
    The Wirtz Report also addressed earlier voluntary efforts 
like “studies, information and general education” campaigns 
directed at ending the “persistent and widespread use of age 
limits in hiring.” Id. at 21. The “possibility of new nonstatutory 
means of dealing with such arbitrary discrimination has been 
explored,”  the  report  declared,  and  as  of  the  time  of  the 
report,  “[t]hat  area  is  barren.”  Id.  Some  states  had  moved 
ahead  and  enacted  “statutes  prohibiting  discrimination  in 
employment on the basis of age,” and their success suggested 
the primary solution—for the federal government to adopt “a 
national  policy with respect  to  hiring on  the  basis of ability 
rather than age” that would not be subsumed into other anti‐
discrimination efforts. Id. at 21–22; see also General Dynamics, 
540  U.S.  at  587  (explaining  that  arbitrary  employment 
distinctions  “including  …  age  ceilings  on  hiring”  helped 
inspire  the  “call  for  a  federal  legislative  remedy”).  That 
national  policy  was,  of  course,  adopted  in  the  ADEA.  The 
Wirtz Report and the ADEA are as much about the unfairness 
18                                                     No. 17‐1206 

of the hiring market for unemployed older workers as about 
anything else. 
    To adopt the defendant’s reading of paragraph (a)(2), we 
would  have  to  find  that  the  ADEA’s  protection  of  the 
“employment  opportunities”  of  “any  individual”  prohibits 
employment  practices  with  disparate  impacts  in  firing, 
promoting,  paying,  or  managing  older  workers,  but  not  in 
hiring  them.  Congress,  as  shown  by  both  the  Wirtz  Report 
itself  and  later  interpretations  of  it,  was  indisputably 
concerned  about  all  of  these  forms  of  discrimination.  Wirtz 
Report  at  21–22;  see  also  Employment  of  Older  Workers,  111 
Cong. Rec. 15518, 15518–19 (1965) (describing Wirtz Report as 
urging  “a  clear,  unequivocal  national  policy  against  hiring 
that  discriminates  against  older  workers”  and  referring  to 
“job openings,” and “applicants over 45”); EEOC v. Wyoming, 
460  U.S.  at  231  (observing  that  Wirtz  Report  concluded 
“arbitrary  age  discrimination  was  profoundly  harmful  … 
[because] it deprived the national economy of the productive 
labor  of  millions  …  [and]  substantially  increased  costs  in 
unemployment  insurance  and  federal  Social  Security 
benefits” for older workers who could not land a job).  
    These  signals  from  the  Wirtz  Report  help  reveal  the 
assumptions that the ADEA’s “authors entertained about how 
their words would be understood.” Sinclair, 870 F.2d at 1342. 
A central goal—arguably the most central goal—of the statute 
was  to  prevent  age  discrimination  in  hiring.  And  Congress 
and the Wirtz Report made clear that the problem stemmed 
not just from explicit bias against older workers (i.e., disparate 
treatment),  but  also  from  “[a]ny  formal  employment 
standard”  neutral  on  its  face  yet  with  adverse  effects  on 
otherwise  qualified  older  applicants.  Wirtz  Report  at  3;  see 
No. 17‐1206                                                       19

also Smith, 544 U.S. at 235 n.5. Those neutral standards and 
other  thoughtless  (or  even  well‐intentioned)  employment 
policies and practices can be addressed only with a disparate 
impact  theory  under  § 623(a)(2).  In  fact,  the  Wirtz  Report 
singled  out  seniority  systems  and  employer  policies  of 
promoting‐from‐within  as  well‐intentioned  but  harmful  to 
older  workers.  Wirtz  Report  at  2,  15.  And  the  report  made 
clear  that  the  older  people  who  suffer  the  disparate  impact 
from such practices are those trying to get hired in the first place. 
The report explained that despite the beneficial effects of such 
policies, “ironically, they sometimes have tended to push still 
further  down  the  age  at  which  employers  begin  asking 
whether or not a prospective employee is too old to be taken on.” Id. 
at 2 (emphasis added). 
   Against  this  evidence  of  contemporary  understandings, 
the  defendant  offers  essentially  nothing  to  support  the 
improbable view that the Act outlawed employment practices 
with  disparate  impacts  on  older  workers,  but  limited  that 
protection  to  those  already  employed  by  the  employer  in 
question.  To  the  extent  § 623(a)(2)  could  be  considered 
ambiguous  on  the  issue,  the  evidence  of  purpose  weighs 
heavily  in  favor  of  allowing  disparate  impact  claims  by  job 
applicants  regardless  of  whether  they  come  from  inside  or 
outside the company. Outside job applicants are a very large 
group  of  the  ADEA’s  intended  beneficiaries,  and  they  are 
protected  by  the  text  of  both  its  disparate  treatment  and 
disparate impact provisions.  
III. Comparisons  and  Precedent  Regarding  the  Language  of 
     § 623(a)(2) 
   With  that  understanding  of  the  text,  the  practical 
consequences of the parties’ alternative readings of paragraph 
20                                                        No. 17‐1206 

(a)(2),  and  the  report  that  was  the  catalyst  for  the  Act,  we 
return to paragraph (a)(2)’s language and examine it in light 
of  related  statutory  provisions  and  past  judicial 
interpretations.  The  parties  draw  our  attention  to  the 
following circumstances. First, Title VII’s parallel provision is 
now slightly different because it was amended in 1972 to add 
“or applicants for employment” after Griggs v. Duke Power Co., 
401 U.S. 424 (1971). Second, nearby provisions of the ADEA 
refer more directly to job applicants. Third, a 1994 decision of 
our court, since abrogated by Smith v. City of Jackson, 544 U.S. 
228  (2005),  categorically  rejected  disparate  impact  theories 
under  the  ADEA.  None  of  these  points  changes  our 
conclusion,  drawn  from  statutory  text,  practical 
consequences,  purpose,  and  history,  that  the  ADEA’s 
disparate impact provision protects both inside and outside 
job applicants.  
      A.  The Title VII Parallel 
         1.  Differences Between Today’s Title VII and the ADEA 
    Section  623(a)(2)  tracks  very  closely  a  parallel  provision 
for race, sex, religious, and national origin discrimination in 
Title  VII  of  the  Civil  Rights  Act  of  1964,  with  one  notable 
difference—an  explicit  reference  to  job  applicants.  Title  VII 
now provides in relevant part: 
      It  shall  be  an  unlawful  employment  practice  for  an 
      employer— 
         (1)  to  fail  or  refuse  to  hire  or  to  discharge  any 
      individual,  or  otherwise  to  discriminate  against  any 
      individual  with  respect  to  his  compensation,  terms, 
      conditions,  or  privileges  of  employment,  because  of 
No. 17‐1206                                                        21

   such individualʹs race, color, religion, sex, or national 
   origin; or 
       (2) to limit, segregate, or classify his employees or 
   applicants  for  employment  in  any  way  which  would 
   deprive  or  tend  to  deprive  any  individual  of 
   employment  opportunities  or  otherwise  adversely 
   affect  his  status  as  an  employee,  because  of  such 
   individualʹs race, color, religion, sex, or national origin. 
42 U.S.C. § 2000e–2(a) (emphasis added). 
    On  the  surface,  it  would  seem  easy  to  argue  that  the 
language difference between the disparate impact provisions 
in  Title  VII  and  the  ADEA  shows  different  meaning  with 
respect to job applicants. The problem with that argument is 
that the “or applicants for employment” language was added 
to Title VII in 1972, after the Supreme Court decided Griggs v. 
Duke  Power,  401  U.S.  at  431,  which  recognized  disparate 
impact  claims  for  practices  affecting  both  outside  job 
applicants and employees seeking promotions and transfers. 
When Griggs was decided, the statutory language in Title VII 
was  the  same  as  the  language  we  examine  here—it  did  not 
include the phrase “applicants for employment.” See 401 U.S. 
at 426 n.1, quoting original version of § 2000e–2(a). That’s why 
Smith  described  Griggs  as  “a  precedent  of  compelling 
importance”  in  interpreting  § 623(a)(2).  544  U.S.  at  234.  In 
Griggs,  the  Supreme  Court  held  unanimously  that  the 
disparate  impact  provision  in  Title  VII  applied  to  job 
applicants.  
   In  Griggs,  the  employer  required  either  a  high  school 
diploma or a minimum score on a general intelligence test to 
screen  all  job  applicants,  whether  they  were  outside 
22                                                        No. 17‐1206 

applicants  or  current  employees  seeking  better  jobs.  The 
Court framed the issue as whether an employer could require 
a high school education or passing a general intelligence test 
as “a condition of employment in or transfer to jobs,” 401 U.S. 
at 426, signaling that the disparate impact provision applied 
to  both  current  employees  and  outside  job  applicants.  The 
opinion  also  referred  to  the  “hiring  and  assigning  of 
employees”  and  to  “tests  or  criteria  for  employment  or 
promotion.”  Id.  at  427,  431  (emphasis  added).  Even  more 
clearly, the Court wrote: 
          Congress has now provided that tests or criteria for 
      employment or promotion may not provide equality of 
      opportunity merely in the sense of the fabled offer of 
      milk to the stork and the fox. On the contrary, Congress 
      has now required that the posture and condition of the 
      job‐seeker be taken into account. It has—to resort again 
      to the fable—provided that the vessel in which the milk 
      is  proffered  be  one  all  seekers  can  use.  The  Act 
      proscribes  not  only  overt  discrimination  but  also 
      practices  that  are  fair  in  form,  but  discriminatory  in 
      operation. 
Id.  at  431  (emphasis  added).  There  is  no  sign  in  the  Griggs 
opinion  that  the  Court  saw  a  relevant  difference  between 
current  employees  seeking  a  promotion  or  transfer  and  job 
applicants from outside the company.  
         2.  Griggs and the 1972 Amendment to Title VII  
   The  conclusion  in  Griggs  was  not  altered  by  the  1972 
amendment  to  Title  VII.  The  year  after  Griggs,  Congress 
enacted  the  Equal  Employment  Opportunity  Act  of  1972.  It 
was  a  major  bill  that  strengthened  the  powers  of  the  EEOC 
No. 17‐1206                                                                    23

and  extended  coverage  of  Title  VII  to  state  and  local 
government employees, teachers, and federal employees. See 
Conf. Rep. on H.R. 1746, reprinted in 92nd Cong., 118 Cong. 
Rec.  7166,  7166–69  (March  6,  1972).  One  minor  provision  of 
the  1972  Act  amended  Title  VII’s  § 2000e‐2(a)(2)  to  add  the 
express  reference  to  “applicants  for  employment.”    Pub.  L. 
No. 92‐261, § 8(a), 86 Stat. 109 (1972). There was no indication, 
though,  that  the  particular  amendment  was  intended  to 
change the law as spelled out in Griggs. In fact, the conference 
committee’s report to the Senate explained that the addition 
in  § 8(a)  was  “merely  declaratory  of  present  laws.”  See  118 
Cong. Rec. at 7169. Congress included this subsection just to 
“make  it  clear  that  discrimination  against  applicants  for 
employment … is an unlawful employment practice” under 
both clauses of Title VII’s § 2000e‐2(a). 118 Cong. Rec. at 7169.4 
   Confirming that point, the key committee reports do not 
discuss  § 8(a)  as  a  significant  provision.  If  Congress  had 
thought  it  was  creating  new  law  by  extending  disparate 
impact  protection  from  current  private‐sector  employees  to 
reach  all  private‐sector  job  applicants  as  well,  that  surely 
would  have  been  significant  enough  to  mention  in  the 

                                                 
      4 This conference committee report to the Senate was the final report 

on § 8(a) of H.R. 1746, which added “or applicants for employment” to 42 
U.S.C. § 2000e‐2(a)(2). See 86 Stat. 103, 109 (approved March 24, 1972). The 
conference  report  essentially  repeated  an  earlier  Senate  report  from  the 
previous October that said the § 8(a) and (b) amendments would “make it 
clear  that  discrimination  against  applicants  for  employment  …  is  an 
unlawful  employment  practice”  and  also  that  these  particular 
amendments “would merely be declaratory of present law.” S. Rep. 92–
415  at  43  (Oct.  28,  1971).  That  earlier  Senate  report  mentioned  Griggs, 
though  only  in  passing  in  a  different  section  about  federal  government 
employment. See id. at 14. 
24                                                                  No. 17‐1206 

committee  reports.  The  Senate  reports  contained  the  brief 
“merely  declaratory”  description  of  § 8(a)  explained  above. 
The House version of the conference committee report from a 
few days before contained the text of § 8(a) but provided no 
explanation of it. See H.R. Rep. 92–899 at 8, 19–20, reprinted 
in  92nd  Cong.,  118  Cong.  Rec.  6643,  6645,  6648  (March  2, 
1972).  An  earlier  House  report  summarized  the  bill’s  major 
provisions, which were directed at different issues. H.R. Rep. 
92–238 at 1, 4 (June 2, 1971), reprinted in 1972 U.S.C.C.A.N. 
2137, 2137, 2140 (explaining the “basic purpose of H.R. 1746 
is to grant the Equal Employment Opportunity Commission 
authority  to  issue  …  judicially  enforceable  cease  and  desist 
orders”  as  well  as  to  extend  protections  to  State  and  local 
government  employees,  Federal  employees,  and  private‐
sector  employees  and  labor  union  members  at  smaller 
organizations); id. at 8–26, reprinted at 2143–60 (summarizing 
these  provisions).  With  the  focus  on  these  other  issues,  the 
language in § 8(a) was not mentioned at all in the explanation. 
It appears only in passing in the section‐by‐section analysis. 
See  id.  at  20–22,  30,  reprinted  at  2155–57,  2165.  The 
explanation  quotes  Griggs  at  length  to  emphasize  the 
importance  of  disparate  impact  protections  for  “the  job 
seeker” before noting that the “provisions of the bill are fully 
in  accord  with  the  decision  of  the  Court.”  Id.  at  21–22, 
reprinted at 2156–57, quoting Griggs, 401 U.S. at 431.5 



                                                 
      5  In  a  different  section,  the  earlier  House  report  reached  the  same 

conclusion about Griggs that we reach here: it was a case “where the Court 
held that the use of employment tests as determinants of an applicant’s job 
qualification  …  was  in  violation  of  Title  VII  if  such  tests  work  a 
discriminatory  effect  in  hiring  patterns”  without  a  “showing  of  an 
No. 17‐1206                                                                    25

    As  the  Supreme  Court  has  taught,  Congress  “does  not 
alter the fundamental details of a regulatory scheme in vague 
terms or ancillary provisions—it does not, one might say, hide 
elephants  in  mouseholes.”  Whitman  v.  American  Trucking 
Ass’ns,  531  U.S.  457,  468  (2001).  In  addition,  there  is  no 
indication  from  the  text  of  the  1972  Act  amending  Title  VII 
that  Congress  intended  that  Act  to  serve  in  any  way  as  a 
statement  about  the  ADEA.  See  Pub.  L.  No.  92‐261,  86  Stat. 
103–13 (1972). 
    Nevertheless,  the  defendant  argues  that  we  should  infer 
from  this  1972  amendment  to  Title  VII  that  in  clarifying 
existing  Title  VII  law  after  Griggs,  and  consistent  with  it, 
Congress was silently endorsing a narrower interpretation of 
the ADEA. This negative inference is not justified. The ADEA 
was never mentioned in the 1972 Act itself or in the conference 
report describing it. The 1972 Act was the Equal Employment 
Opportunity Act of 1972, and it amended only provisions of 
Title VII of the 1964 Act. See University of Texas Southwestern 
Medical Center v. Nassar, 570 U.S. 338, 356 (2013) (“In light of 
Congress’  special  care  in  drawing  so  precise  a  statutory 
scheme  [like  Title  VII],  it  would  be  improper  to  indulge 
respondent’s suggestion that Congress meant to incorporate 
the  default  rules  that  apply  only  when  Congress  writes  a 
broad  and  undifferentiated  statute.”);  Brown  v.  Gardner,  513 
U.S. 115, 121 (1994) (finding that “congressional silence” after 
regulatory  interpretation  lacked  “persuasive  significance” 
about statutory meaning), quoting Central Bank of Denver, N.A. 
v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 187 (1994). 

                                                 
overriding  business  necessity.”  H.R.  Rep.  92–238  at  8,  reprinted  at  1972 
U.S.C.C.A.N. at 2144 (emphasis added). 
26                                                         No. 17‐1206 

        3.  Applying Griggs in This Context 
    In fact, Griggs has special and continuing relevance to the 
ADEA in this context. When the Supreme Court held in Smith 
v. City of Jackson that § 623(a)(2) authorizes disparate impact 
claims, the Court relied heavily on the Griggs interpretation of 
the  essentially  identical  language  from  Title  VII  before  the 
1972  amendments.  544  U.S.  at  234–37.  Smith  also  cited  with 
approval  circuit  decisions  allowing  disparate  impact  age 
claims  by  job  applicants.  See  544  U.S.  at  237  n.8,  citing  with 
approval Faulkner v. Super Valu Stores, Inc., 3 F.3d 1419, 1423–
24  (10th  Cir.  1993)  (group  of  laid‐off  grocery  warehouse 
workers  applying  for  jobs  with  new  employer);  Wooden  v. 
Board of Education of Jefferson County, 931 F.2d 376, 377 (6th Cir. 
1991) (applicant for full‐time teaching positions). 
    Other  earlier  cases  not  cited  in  Smith  had  also  allowed 
disparate  impact  age  claims  by  job  applicants.  E.g.,  Lowe  v. 
Commack  Union  Free  School  Dist.,  886  F.2d  1364,  1365–70  (2d 
Cir.  1989)  (laid‐off  teachers  later  re‐applied  but  not  hired); 
Geller  v.  Markham,  635  F.2d  1027,  1030  (2d  Cir.  1980) 
(upholding  jury  award  for  teacher  applicant  temporarily 
hired, then passed over in favor of 25‐year‐old due to “cost‐
cutting policy”); Leftwich v. Harris‐Stowe State College, 702 F.2d 
686, 689–90 (8th Cir. 1983) (faculty member forced to re‐apply 
for job not rehired).  
    In  addition,  around  the  time  of  these  earlier  cases,  the 
Supreme Court cited with approval another circuit’s approach 
to an ADEA claim involving job applicants. Western Air Lines, 
Inc. v. Criswell, 472 U.S. 400, 412–17 (1985), discussing Usery v. 
Tamiami  Trail  Tours,  Inc.,  531  F.2d  224  (5th  Cir.  1976).  The 
employer in Tamiami Trail considered applications only from 
people between 25 and 40 years of age, the idea being “that 
No. 17‐1206                                                      27

dealing  with  each  applicant  over  40  years  of  age  on  an 
individual  basis  by  considering  his  particular  functional 
ability… would be impractical.” Tamiami Trail, 531 F.2d at 227–
28.  The  Tamiami  Trail court  did not specify  whether  this  no‐
applicants‐over‐40  policy  violated  § 623(a)(1),  § 623(a)(2),  or 
both, but the Secretary of Labor, representing those aggrieved 
by  the  policy,  challenged  both  the  policy  itself  and  its 
application to particular job‐seekers. See id. at 226–27, 226–27 
n.1 & n.2. In approving of the “Tamiami standard” for the bona 
fide  occupational  qualification  defense,  the  Supreme  Court 
accepted  without  comment  the  notion  that  Tamiami  Trail’s 
hiring  policy  ran  afoul  of  § 623(a)  absent  other  statutory 
justifications. See Western Air Lines, 472 U.S. at 416–17; see also 
Hodgson v. Greyhound Lines, Inc., 499 F.2d 859, 860, 863, 865 (7th 
Cir.  1974)  (undertaking  similar  analysis  of  Secretary’s  claim 
brought  under  both  (a)(1)  and  (a)(2),  and  eventually 
concluding  that  employer  had  “established  that  its  hiring 
policy  is  not  the  result  of  an  arbitrary  belief  lacking  in 
objective reason or rationale”). Given all the variations on the 
employee‐v.‐applicant  question  presented  by  these  circuit 
cases in the decades between Griggs and Smith, we believe that 
if the distinction the defendant urges here actually existed, the 
Supreme Court would have mentioned it. 
     The  defendant  responds  to  the  Griggs  argument  in  two 
principal ways. First, it returns to Griggs itself to argue all of 
its  plaintiffs  were  in  fact  already  employed  by  Duke  Power 
and  were  only  seeking  better  jobs.  So,  according  to  the 
defendant,  Griggs  is  limited  to  fact  patterns  involving 
incumbent  employees.  We  are  not  persuaded.  Even  if  the 
Griggs  plaintiffs  themselves  were  already  employees,  the 
Supreme  Court  did  not  limit  its  holding  in  Griggs  to  that 
particular fact pattern, as we explained above. The Court saw 
28                                                               No. 17‐1206 

no reason to read the paragraph (a)(2) language in Title VII as 
allowing discriminatory tests for hiring while outlawing them 
for promotion decisions.6 
      B. Our Precedent Abrogated by Smith 
    Second, the defendant argues that a 1994 decision of this 
court, which categorically rejected all disparate impact claims 
under  the  ADEA,  still  survives  today,  at  least  in  part.  See 
E.E.O.C. v. Francis W. Parker School, 41 F.3d 1073, 1078 (7th Cir. 
1994).  The  parties  agree  that  the  approach  in  Francis  Parker 
School was abrogated in Smith, which resolved a circuit split 
and held that § 623(a)(2) allows disparate impact claims. 544 
U.S. at 237, 237 nn.8 & 9. Smith concluded in a case brought 
by  employees  that  “the  ADEA  does  authorize  recovery  in 
‘disparate‐impact’ cases comparable to Griggs.” Id. at 232. But 
because  the  plaintiff  in  Francis  Parker  School  was  a  job 
applicant  and  not  an  employee,  the  defendant  argues  here 
that enough of Francis Parker School survives to defeat Kleber’s 
disparate impact claim. See 41 F.3d at 1075, 1077–78.  
    We first describe these three cases before explaining why 
Smith and not Francis Parker School controls this case. In Francis 
Parker School, a sixty‐three year old’s application for a teaching 
job was not considered because, based on his experience, he 
would have qualified for a salary higher than the school could 
                                                 
      6  The  defendant  makes  a  similar  argument  about  Smith  v.  City  of 

Jackson, whose plaintiffs were also incumbent employees. See 544 U.S. at 
230 (describing petitioners as “police and public safety officers employed 
by  the  city  of  Jackson,  Mississippi”  who  complained  of  allegedly 
discriminatory  “salary  increases  received  in  1999”).  This  argument  fails 
for largely the same reason. Though Smith did not expressly address the 
employee‐v.‐applicant  question,  nothing  in  the  controlling  opinions  in 
Smith indicates that its reasoning does not extend to job applicants.  
No. 17‐1206                                                                    29

afford. 41 F.3d at 1075. Without actually confirming with the 
applicant  that  his  salary  requirements  would  indeed  be  too 
high,  the  school  moved  ahead  with  other  candidates.  On 
behalf  of  the  applicant,  the  EEOC  appealed  summary 
judgment  in  favor  of  the  school.  We  affirmed,  adopting  a 
categorical  rule  rejecting  disparate  impact  claims  under  the 
ADEA. Id. at 1075–77, 1078.7 
    As we describe above at pages 21–23, Griggs involved the 
“hiring  and  assigning  of  employees”  at  a  power  plant 
operated by Duke Power. 401 U.S. at 427. The company had 
imposed  educational  and  testing  “requirement[s]  for  new 
employees” and transferring employees seeking employment 
in  more  preferable  divisions.  Id.  at  427–28.  Although  the 
Griggs plaintiffs themselves already worked at the plant, the 
Supreme Court did not limit its analysis in light of that fact. 
The Court explained more generally that “tests or criteria for 
employment  or  promotion”  could  be  challenged  if  they  were 
“fair  in  form,  but  discriminatory  in  operation.”  Id.  at  431 
(emphasis added).  
    Faced  with  a  case  brought  by  municipal  employees,  the 
Smith  Court  applied  Griggs  to  the  identical  language  of  the 
ADEA and held “that the ADEA does authorize recovery in 
‘disparate‐impact’  cases  comparable  to  Griggs.”  544  U.S.  at 
232.  Thus  the  key  question  is  whether  a  case  involving  an 


                                                 
      7 We found support for this position in a then‐recent Supreme Court 

opinion.  See  Francis  Parker  School,  41  F.3d  at  1076–78,  discussing  Hazen 
Paper Co. v. Biggins, 507 U.S. 604 (1993). Eleven years later Smith rejected 
the argument, concluding that “there is nothing in our opinion in Hazen 
Paper  that  precludes  an  interpretation  of  the  ADEA  that  parallels  our 
holding in Griggs.” 544 U.S. at 238. 
30                                                         No. 17‐1206 

outside  job  applicant  is  “comparable  to  Griggs,”  and  thus 
eligible for disparate impact recovery. See id. at 232.  
    The  defendant  and  courts  taking  the  defendant’s  view 
respond  by  arguing  that  Griggs  should  be  narrowed  to 
“transferees”  inside  of  companies,  i.e.,  internal  applicants, 
primarily by citing brief mentions of Griggs in later opinions. 
See  Appellee  Br.  at  26–28;  see  also  Villarreal  v.  R.J.  Reynolds 
Tobacco Co., 839 F.3d 958, 969 (11th Cir. 2016) (en banc) (finding 
that  Griggs  addressed  only  “promotion  and  transfer 
policies”).  In  passing  in  some  later  opinions,  the  Supreme 
Court  used  the  terms  “employees”  or  ”transferees”  while 
succinctly  outlining  the  mechanics  of  Duke  Power’s 
complicated testing policy. E.g., Albemarle Paper Co. v. Moody, 
422  U.S.  405,  426  (1975)  (in  Griggs,  “all  transferees  …  were 
required to attain national median scores on two tests”). 
    These  later  opinions,  however,  did  not  try  to  limit  the 
holding of  Griggs to cases involving current employees, nor 
did they lose sight of the broader implications that Griggs had 
for future plaintiffs. See, e.g., id. at 427 (“Like the employer in 
Griggs,” the paper company defendant required “[a]pplicants 
for hire” to achieve certain test scores); id. at 425 (after Griggs, 
the “complaining party or class” must show “that the tests in 
question  select  applicants  for  hire  or  promotion  in  a  racial 
pattern”)  (emphasis  added).  Nor  do  these  later  references 
undermine  the  signals  Griggs  sent  about  the  sweeping 
implications  of  its  reasoning  for  the  hiring  process 
nationwide. See 401 U.S. at 434 (“the very purpose of title VII 
is to promote hiring on the basis of job qualifications, rather 
than on the basis of race or  color”),  quoting 110 Cong. Rec. 
7247 (1964); id. at 434–35 n.11 (to that end, “nothing in the Act 
prevents employers from requiring that applicants be fit for the 
No. 17‐1206                                                           31

job”) (emphasis added). The holding and reasoning in Griggs 
were  not  narrow  and  focused  on  those  particular  plaintiffs; 
the opinion is broad and effects‐oriented. See, e.g., id. at 429–
31  (“Congress  has  now  required  that  the  posture  and 
condition  of  the  job‐seeker  be  taken  into  account  …  [i]f  an 
employment  practice  which  operates  to  exclude  Negroes 
cannot be shown to be related to job performance, the practice 
is prohibited.”). Limiting Griggs to its facts is not justified.  
     The  Supreme  Court  itself  has  repeatedly  rejected  that 
narrow approach. Smith recognized the import of Griggs for 
the  ADEA  when  it  explained  paragraph  (a)(2)’s  text  as 
focusing on “the effects of the action” and not the employer’s 
motivations. 544 U.S. at 234, 236. Perhaps most important, in 
recognizing  that  the  “scope  of  disparate‐impact  liability 
under ADEA is narrower than under Title VII,” the Supreme 
Court did not mention Griggs at all. See id. at 240–43. Nor did 
it later find an inside‐v.‐outside applicant limiting principle in 
Griggs  when  that  case’s  limits  were  examined  in  a  Fair 
Housing Act case. See Texas Dep’t of Housing and Community 
Affairs  v.  Inclusive  Communities  Project,  Inc.,  135  S.  Ct.  2507, 
2517  (2015)  (discussing  business  necessity  defense  and 
“hiring criteria”); see also Connecticut v. Teal, 457 U.S. 440, 446 
(1982) (although  requirements  in Griggs “applied equally  to 
white  and  black  employees  and  applicants,  they  barred 
employment  opportunities  to  a  disproportionate  number  of 
blacks” and were therefore invalid); Dothard v Rawlinson, 433 
U.S.  321,  329  (1977)  (explaining  that  Griggs  and  Albemarle 
Paper  “make  clear  that  to  establish  a  prima  facie  case  of 
discrimination,  a  plaintiff  need  only  show  that  the  facially 
neutral  standards  in  question  select  applicants  for  hire  in  a 
significantly discriminatory pattern”). 
32                                                                     No. 17‐1206 

    Thus, since Smith resolved the disparate impact question 
on  the  basis  of  Griggs,  and  since  Griggs  was  about  both 
promotion and hiring criteria, this hiring case is “comparable 
to  Griggs”  and  controlled  by  it,  without  reference  to  Francis 
Parker School. See Smith, 544 U.S. at 232.8 
      C. Comparing § 623(a)(2) to Other ADEA Provisions 
          1.  Summary 
      The  parties  also  offer  textual  arguments  that  compare 
§ 623(a)(2)  to  several  neighboring  provisions  in  the  ADEA. 
The  unlawful  employment  practices  section  of  the  ADEA 
begins with three subsections prohibiting age discrimination 
in employment by three different kinds of actors—private and 
public  employers,  employment  agencies,  and  labor 
organizations.  29  U.S.C.  § 623(a)–(c);  see  also  § 630(b) 
                                                 
      8 There is another reason why Francis Parker School does not control 

this  case—it  had  a  subtle  factual  error  in  its  discussion  of  Griggs.  In 
rejecting  the  reasoning  in  Griggs,  the  Francis  Parker  School  opinion 
characterized  Griggs  as  interpreting  42  U.S.C.  § 2000e‐2  as  it  existed  in 
1994.  See 41 F.3d at 1077–78.  This  observation  overlooked  the  timing  of 
Griggs, decided in 1971, before the Title VII language was changed in 1972 
to  expressly  include  applicants  for  employment.  Compare  42  U.S.C. 
§ 2000e‐2(a)(2) (1994), with Griggs, 401 U.S. at 426 n.1 (1971). Francis Parker 
School  found  this  textual  difference  between  the  ADEA  and  Title  VII 
meaningful because it assumed that Griggs had applied 1994’s Title VII. 
But in fact, Griggs interpreted the same language at issue in Francis Parker 
School  and  here—which  does  not  refer  expressly  to  job  applicants—so 
Griggs has special persuasive force in this analysis. Compare Griggs, 401 
U.S.  at  424  n.1,  with  29  U.S.C.  § 623(a)(2)  (2016).  In  any  event,  Griggs  is 
now settled law in the ADEA context given its treatment in Smith and the 
later treatment of Smith in Meacham v. Knolls Atomic Power Lab., 554 U.S. 
84,  95  (2008)  (confirming  that  § 623(a)(2)  covers  employment  practices 
with disparate impacts on older workers). We must apply that reasoning 
here. See Inclusive Communities Project, 135 S. Ct. at 2518. 
No. 17‐1206                                                      33

(defining  “employer”).  Subsections  (a),  (b),  and  (c)  are  all 
worded  slightly  differently.  In  the  following  subsection  (d), 
the ADEA prohibits retaliation by any of these private‐sector 
actors. In another section, the ADEA provides for a different 
and even broader policy prohibiting age discrimination in the 
federal government employment context. § 633a(a).  
    Remember that the text of § 623(a)(2)—the provision  we 
interpret  here—does  not  specifically  include  or  obviously 
exclude applicants for employment in such terms. Some other 
ADEA  provisions  do  use  the  term  “applicant(s)  for 
employment.”  See  §§ 623(c)(2),  633a(a).  The  question  is 
whether the absence of this phrase in the private employer‐
facing provisions of (a)(2) is meaningful. See Brown, 513 U.S. 
at 118–19 (engaging in “[t]extual cross‐reference” to ascertain 
meaning).  
    The  three  comparisons  from  within  the  ADEA  are  the 
labor union provision in § 623(c)(2), the retaliation provision 
in § 623(d), and the federal government employee provision 
in § 633a(a). Here again is the text of § 623(a)(2): 
   It shall be unlawful for an employer—…  
      (2) to limit, segregate, or classify his employees in 
   any way which would deprive or tend to deprive any 
   individual of employment opportunities or otherwise 
   adversely affect his status as an employee, because of 
   such individualʹs age… . 
   The  labor  union  provision  prohibits  labor  unions  from 
refusing “to refer for employment any individual” and from 
adversely  affecting  the  status  of  any  “applicant  for 
employment,  because  of  such  individual’s  age.”  § 623(c)(2). 
The retaliation provision makes it unlawful for “an employer 
34                                                      No. 17‐1206 

to discriminate against any of his employees or applicants for 
employment” in retaliation for opposing unlawful  practices 
or  participating  in  the  investigation  or  litigation  of  an  age 
discrimination  complaint.  § 623(d).  Finally,  the  federal 
government  employee  provision  declares  that  “[a]ll 
personnel  actions  affecting  employees  or  applicants  for 
employment  …  shall  be  made  free  from  any  discrimination 
based on age.” § 633a(a).  
    Courts often presume that a difference in statutory words 
signals  a  difference  in  Congressional  intent,  but  we  must 
consider here “whether Congress intended its different words 
to make a legal difference.” Burlington Northern & Santa Fe Ry. 
Co. v. White, 548 U.S. 53, 62–63 (2006) (comparing the limiting 
words  in  Title  VII’s  anti‐discrimination  provision  with  the 
lack  of  limiting  words  in  its  broader  anti‐retaliation 
provision).  The  conclusion  does  not  follow  automatically 
from  any  difference  in  words.  We  need  some  basis  beyond 
simple  word‐matching  to  believe  that  these  particular 
differences  in  language  were  intended  to  distinguish  the 
ADEA’s  disparate  impact  provision  from  these  other 
provisions. 
    In construing workplace discrimination laws, “Congress’ 
special care in drawing so precise a statutory scheme” must 
be respected, and courts should exercise caution in drawing 
inferences  between  provisions  that  have  different  scopes. 
Nassar,  570  U.S.  at  356.  The  Supreme  Court  has  rejected 
similar  arguments  for  such  sweeping  negative  inferences 
about  the  ADEA  itself,  noting  that  “when  construing  the 
broadly worded federal‐sector provision of the ADEA, [the] 
Court  refused  to  draw  inferences  from  Congress’ 
amendments  to  the  detailed  private‐sector  provisions.”  Id., 
No. 17‐1206                                                     35

describing Gomez‐Perez v. Potter, 553 U.S. 474, 486–88 (2008). 
We should not draw these inferences too readily.  
       2.  The Labor Union Provision 
    Interpreting  the  ADEA,  the  Court  has  also  said  that 
“[n]egative  implications  raised  by  disparate  provisions  are 
strongest”  when  those  provisions  were  “considered 
simultaneously” or enacted at the same time. Gomez‐Perez, 553 
U.S. at 486, quoting Lindh v. Murphy, 521 U.S. 320, 330 (1997). 
Meeting that description is the comparison of § 623(a)(2) with 
the labor union provision, § 623(c). See Pub. L. 90‐202, § 4, 81 
Stat. 603 (1967). They were enacted together and are close to 
each  other.  But  on  closer  examination,  the  labor  union 
provision’s  phrase  “refuse  to  refer  for  employment  any 
individual”  stands  out.  This  change  in  language  reflects  an 
important  substantive  difference.  Unlike  most  private 
employers,  labor  organizations  often  serve  as  referral 
agencies  of  sorts  for  job  applicants,  especially  in  markets 
where union membership may be a condition of employment. 
Under  the  original  ADEA  definition,  one  way  a  labor 
organization  would  fall  under  its  coverage  would  be  to 
“operate[]  a  hiring  hall  or  hiring  office  which  procures 
employees  for  an  employer.”  Id.  at  §  11(e),  81  Stat.  606, 
codified at 29 U.S.C. § 630(e). The fact that Congress included 
special,  detailed  language  in  (c)(2)—prohibiting  a  labor 
organization  from  adversely  affecting  an  individual’s  status 
“as  an  applicant  for  employment”—to  reflect  a  special 
function of labor organizations tells us little about what the 
36                                                                 No. 17‐1206 

broader private sector (a)(2) language means in light of Nassar 
and Gomez‐Perez.9 
            3.  Retaliation Provision 
   The  defendant  also  urges  us  to  compare  the  disparate 
impact  provision  in  (a)(2)  with  the  ADEA’s  retaliation 
provision, § 623(d). The retaliation provision was enacted at 
the  same  time  as  (a)(2)  and  makes  it  “unlawful  for  an 
employer  to  discriminate  against  any  of  his  employees  or 
applicants  for  employment”  as  a  consequence  of  their 
opposition to unlawful practices or their involvement in the 
                                                 
      9 Also,  using  this  language  to  infer  that  private  employers  are 
permitted to use practices with disparate impacts on older job applicants 
would create a strange incongruity in the statute. All actors who regularly 
recruit  job  applicants  are  specifically  prohibited  from  engaging  in  age 
discrimination. In 1967, Congress made it unlawful “for an employment 
agency  to  fail  or  refuse  to  refer  for  employment,  or  otherwise  to 
discriminate against, any individual because of such individual’s age, or 
to  classify  or  refer  for  employment  any  individual  on  the  basis  of  such 
individual’s  age.”  See  29  U.S.C.  §§ 623(b)  and 630(c)  (defining 
“employment  agency”  as  “any  person  regularly  undertaking  with  or 
without compensation to procure employees for an employer”); see also 
Pub.  L.  90‐202,  §§ 4(b),  11(c),  81  Stat.  603,  606  (1967)  (enacting  these 
provisions). To rule for the defendant on this ground, we would have to 
conclude that the ADEA prohibits labor unions from imposing disparate 
impacts on applicants, and prohibits anyone else who recruits employees 
from “classify[ing]” applicants based on age, yet allows private employers 
to use screening criteria to the detriment of older applicants as long as they 
handle  the  applications  themselves.  This  would  be  an  odd  reading, 
especially in light of the Wirtz Report and the rest of the original section 
4,  where  Congress  showed  an  intent  to  group  employers,  employment 
agencies, and labor organizations together with respect to retaliation, job 
advertisements, and the use of bona fide occupational qualifications and 
reasonable factors other than age. See Pub. L. 90‐202, § 4(d)–(f), 81 Stat. 603 
(1967).  
No. 17‐1206                                                       37

age discrimination complaint and resolution process. Pub. L. 
90‐202,  § 4(d),  81  Stat.  603  (1967),  codified  at  29  U.S.C. 
§ 623(d).  
    This  provision  refers  to  applicants  for  employment  as 
distinct  from  employees,  but  the  comparison  fails  to  shed 
light on the meaning of paragraph (a)(2) specifically. First, it 
is  not  clear  that  the  enumeration  in  subsection  (d)  does 
anything more than recognize that subsection (a) as a whole 
unquestionably  covers  both  employees  and  applicants—
paragraph (a)(1), of course, makes it unlawful for an employer 
“to refuse to hire or to discharge any individual,” and we have 
explained why (a)(2) applies to job applicants. Subsection (d) 
extends retaliation protection to the same groups without any 
obvious  reference  to  the  disparate  impact  provision  of 
paragraph (a)(2).  
    If  it  suggests  anything  useful  here,  the  language  in 
subsection (d) suggests that the key phrase in paragraph (a)(2) 
is  the  broad  “any  individual.”  Later  in  the  retaliation 
provision, perhaps as a shorthand, subsection (d) repeats the 
phrase  “individual,  member  or  applicant  for  membership” 
twice, signaling in the provision that “individual” is the key 
unit of analysis for retaliation by private sector employers and 
employment  agencies.  See  § 623(d);  see  also  Sauzek  v. Exxon 
Coal  USA,  Inc.,  202  F.3d 913,  918 (7th Cir.  2000)  (noting that 
§ 623(d)  is  directed  at  “any  individual”  in  retaliation  and 
failure‐to‐rehire case).  
    Second, the retaliation provision is notable for what it does 
not  say.  The  defendant’s  no‐outside‐applicants  view  would 
find  strength  from  this  provision  if  it  called  out  paragraph 
(a)(2) specifically and if it prevented retaliation against “any 
of his employees or internal applicants for employment,” or if 
38                                                      No. 17‐1206 

it  read  “any  of  his  employees  or  applicants  for  promotion  or 
transfer.” It does not say anything to that effect, however. The 
plain  text  of  the  ADEA’s  retaliation  provision  covers 
employees and applicants, which as we describe above, is the 
best way to understand the scope of paragraph (a)(2) as well.  
         4.  The Federal Employee Provision 
   With  respect  to  the  federal  employee  provision,  as  in 
Gomez‐Perez, the “relevant provisions were not considered or 
enacted  together.”  553  U.S.  at  486.  The  federal  employee 
provision  was  added  to  the  ADEA  in  1974.  Pub.  L.  93‐259, 
§ 15(a), 88 Stat. 74–75 (1974), codified at 29 U.S.C. § 633a(a).  
    The federal employee reference to applicants, added at a 
different  time,  tells  us  little  about  what  the  original  ADEA 
(a)(2) language means. Gomez‐Perez indicates that the natural 
comparator  for  ADEA’s  federal  government  employee 
provision is not § 623(a) but the federal government employee 
provision  of  Title  VII,  upon  which  the  1974  ADEA 
amendments  were  based.  See  Gomez‐Perez,  553  U.S.  at  487, 
discussing  29  U.S.C.  § 633a  and  42  U.S.C.  § 2000e‐16(a). 
“Congress  decided  not  to  pattern  [ADEA’s  federal 
government employee provision] after § 623(a) but instead to 
enact a broad, general ban on ‘discrimination based on age’” 
like  the  Title  VII  federal‐sector  provision.  Id.  at  488.  The 
Supreme Court thus told us that Congress was not thinking 
of the private sector language in § 623(a)(2) when § 633a was 
adopted,  which  undermines  the  negative  inference  that  the 
defendant seeks to draw from the comparison.  
      D. Conclusion 
    Given  the  statutory  language  in  § 623(a)(2),  the 
interpretation of that language in Smith and virtually identical 
No. 17‐1206                                                           39

language  in  Griggs,  and  the  absence  of  an  apparent  policy 
rationale  for  barring  outside  job  applicants  from  raising 
disparate  impact  claims,  we  are  not  persuaded  by  the 
defendant’s  more  subtle  comparative  arguments  using 
various other statutory provisions. Those differences do not 
support  the  improbable and  arbitrary distinction argued  by 
the defendant.  
IV. Exhaustion of Administrative Remedies  
    Finally,  defendant  CareFusion  offers  an  alternative 
argument for affirmance. In the district court, the defendant 
moved  to  dismiss  the  disparate  impact  claim  on  the 
additional  ground  that  Kleber  failed  to  exhaust  his 
administrative remedies. It argued that Kleber’s EEOC charge 
could not have notified the company that he alleged a practice 
of discrimination against older workers since he charged that 
“I  was  not  hired”  and  therefore  “I  have  been  discriminated 
against  because  of  my  age,  58.”  Dkt.  22–1  at  8  (emphasis 
added). The defendant renews this exhaustion argument on 
appeal, but it is misplaced.  
   To  be  cognizable,  ADEA  claims  must  be  “like  or 
reasonably  related  to  the  allegations  of  the  charge  and 
growing out of such allegations.” Noreuil v. Peabody Coal Co., 
96 F.3d 254, 258 (7th Cir. 1996), quoting Jenkins v. Blue Cross 
Mutual  Hosp.  Ins.,  Inc.,  538  F.2d  164,  167  (7th  Cir.  1976)  (en 
banc).  Kleber’s  charge  could  reasonably  have  prompted 
CareFusion  to  consider  the  possible  systemic  effects  of  its 
hard cap on experience, and in fact it did so. In its response to 
the EEOC, appearing on the same page as a verbatim reprint 
of Kleber’s allegation, CareFusion asserted that “the years of 
experience  required  has  nothing  to  do  with  an  individual’s 
age.”  Dkt.  22–1  at  20.  It  highlighted  the  possibility  that  a 
40                                                                  No. 17‐1206 

middle‐aged individual could have “attended law school as a 
second  career”  and  then  applied  with  between  three  and 
seven years of experience. Id. Such an applicant “would have 
been  considered  for  the  role.”  Id.  The  argument  shows  that 
CareFusion’s  investigation  of  Kleber’s  charge  explicitly 
considered  the  age‐related  effects  of  screening  applicants 
based on maximum experience. Kleber’s EEOC charge gave 
sufficient notice of his disparate impact claim. 
                                            Conclusion 
    Plaintiff Kleber is over the age of 40. Kleber alleges that his 
job application was not considered because of a specific hiring 
practice that discriminated in effect against older applicants 
like  him.  Neither  the  language  of  § 623(a)(2)  nor  our 
abrogated precedent in Francis Parker School bars his disparate 
impact claim. The judgment of the district court is REVERSED 
and the case is REMANDED to the district court for further 
proceedings consistent with this opinion.10 
                                                 




                                                 
      10 Because this opinion could be seen as creating a conflict among the 

circuits,  despite  Smith,  544  U.S.  at  237  n.8  (citing  with  approval  earlier 
circuit cases allowing disparate impact claims by job applicants), it was 
circulated before release to all judges in active service under Circuit Rule 
40(e).  A  majority  of  judges  in  active  service  did  not  favor  rehearing  en 
banc. Judges Flaum, Kanne, Sykes, and Barrett voted in favor of rehearing 
en banc. 
No. 17‐1206                                                          41

     BAUER,  Circuit  Judge,  dissenting.  I  believe  an  ordinary 
reading  of  the  language  found  in  ' 4(a)(2)  of  the  Age 
Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. 
' 623(a),  affirms  the  district  court=s  findings.  This  Court=s 
reversal is an erroneous form of statutory interpretation that 
requires writing in words that Congress chose not to include. 
See Puerto Rico v. Franklin Cali. Tax‐Free Trust, 136 S. Ct. 1938, 
1949  (2016)  (A[O]ur  constitutional  structure  does  not  permit 
this Court to rewrite the statute that Congress has enacted.@) 
(internal quotation marks omitted). While the judicial branch 
is  afforded  the  duty  of  determining  the  constitutionality  of 
statutes  enacted  by  Congress,  we  are  not  afforded  the  right 
to pencil in words Congress does not itself include. See Henson 
v.  Santander  Consumer  USA  Inc.,  137  S.  Ct.  1718,  1725  (2017) 
(A[W]hile  it  is  of  course  our  job  to  apply  faithfully  the  law 
Congress  has  written,  it  is  never  our  job  to  rewrite  a 
constitutionally  valid  statutory  text  under  the  banner  of 
speculation  about  what  Congress  might  have  done  had  it 
faced a question that, on everyone=s account, it never faced.@); 
see also Magwood v. Patterson, 561 U.S. 320, 334 (2010). 
    AStatutory  construction  must  begin  with  the  language 
employed by Congress and the assumption that the ordinary 
meaning of that language accurately expresses the legislative 
purpose.@ Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 175 (2009) 
(internal quotation marks omitted). It is important to keep in 
mind that ACongress generally acts intentionally when it uses 
particular language in one section of a statute but omits it in 
another.@ Dep=t of Homeland Sec. v. MacLean, 135 S. Ct. 913, 919 
(2015).  Throughout  the  ADEA,  Congress  specifically  used 
Aemployees@  in  some  instances  and  Aapplicants  for 
employment@  in  others.  For  example,  ' 4(c)(2),  which 
prohibits labor organizations from acting, tracks the language 
42                                                          No. 17‐1206 

from  ' 4(a)(2),  but  adds  Aapplicants  for  employment.@ 
Similarly, ' 4(d), which provides retaliation protections, also 
extends this protection to Aapplicants for employment.@ As the 
majority opinion admits, ' 4(a)(2) does not reference, in any 
way, Aapplicants for employment,@ Aprospective employees,@ 
Ajob  seekers,@  or  any  other  terms  that  would  allow  us  to 
conclude  that  Congress  intended  to  cover  prospective 
employees under the disparate impact provision. Conversely, 
' 4(a)(1)  specifically  states,  Ato  fail  or  refuse  to  hire@  due  to 
one=s  age,  thus  explicitly  implicating  job  applicants.  Given 
Congress=  omission  of  Aapplicants  for  employment@  in 
' 4(a)(2),  yet  unquestionable  inclusion  of  job  applicants  in 
several  other  places  throughout  the  ADEA,  including  the 
section  directly  preceding  ' 4(a)(2),  I  must  conclude  that 
Congress intentionally excluded Aapplicants for employment@ 
in ' 4(a)(2) of the ADEA. Accordingly, I respectfully dissent.